Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on March 15, 2019.
Claims 1-20 have been examined. 


Claim Rejections – 35 USC §102
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3. Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0292909 to Eriksen (hereafter Eriksen).

Claim 1.    
Eriksen discloses a recovered electric power measuring system comprising: 
(a)    at least one processor; (b)    at least one memory storing computer-executable instructions (FIG.1, and related text); 
(c)    at least one receiver configured to receive data from a sensor on an electrical powerline connected to an electrical generator which is connected to a turbine (0020, 0069, 0072), 
the turbine in fluid communication with a vapor stream (0004, 0017, 0021, 0061)
wherein the turbine reduces the pressure of the vapor stream (0020, 0050, 0072) 
the resulting lower pressure vapor stream reduces a partial pressure of a hydrocarbon vapor or is injected into a reactor to reduce a temperature in the reactor (0001, 0020, 0021).

Claim 15.   
 a method for collecting data from a recovered electric power measuring system (FIG.1, and related text), 
the method comprising receiving data from a sensor on an electrical powerline connected to a generator of a turbine (0004, 0017, 0021, 0061), 
the turbine in fluid communication with a vapor stream wherein the turbine reduces the pressure of the vapor stream (0020, 0069, 0072) and 
the resulting lower pressure vapor stream (0020, 0050, 0072) 
reduces a partial pressure of a hydrocarbon vapor or is injected into a reactor to reduce a temperature in the reactor (0001, 0020, 0021).



4. Claims 1-9, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0173079 to Wallace et al. (hereafter Wallace).

Claim 1.    
Wallace discloses a recovered electric power measuring system comprising:
(a)    at least one processor; (b)    at least one memory storing computer-executable instructions (FIG.1, and related text); 
(c)    at least one receiver configured to receive data from a sensor on an electrical powerline connected to an electrical generator which is connected to a turbine (0007, 0010-0012), 
the turbine in fluid communication with a vapor stream wherein the turbine reduces the pressure of the vapor stream (0016, 0022, 0039)
the resulting lower pressure vapor stream (0007, 0048, 0049, 0051)
reduces a partial pressure of a hydrocarbon vapor or is injected into a reactor to reduce a temperature in the reactor (0004, 0022, 0029, 0041, 0049).

Claim 2.    
Wallace discloses the system of claim 1 wherein the at least one receiver is further configured to receive data on at least one of temperature or hydrogen partial pressure or date or time (0016, 0022, 0029).

Claim 3.    
Wallace discloses the    system    of claim    1 further comprising an Input/Output device to collect the data (0036, 0041, 0044).

Claim 4.    
Wallace discloses the    system    of claim    1 wherein the processor is configured to evaluate the data (0022, 0029, 0041, 0049).

Claim 5.    
Wallace discloses the  system  of claim 1 wherein the processor is configured to correlate the data (0029, 0034, 0037).

Claim 6.    
Wallace discloses the  system of claim 1 further comprising a transmitter to transmit a signal to the recovered electric power measuring system (0029, 0048, 0049).

Claim 7.    
Wallace discloses the  system  of claim 6 wherein the signal comprises instructions (0016, 0022, 0029, 0051).

Claim 8.    
Wallace discloses the system  of claim 6 wherein the signal is transmitted to the turbine (0048, 0049, 0051).

Claim 9.    
Wallace discloses the system  of claim 1 further comprising collecting data from multiple systems wherein one system is the recovered electric power measuring system (0022, 0051).

Claim 12.    
Wallace discloses the system of claim 1 wherein the turbine comprises a sensor (0041, 0044, 0048).

Claim 13.    
Wallace discloses the system of claim 1 wherein the processor is configured to generate quantitative information (0010, 0029, 0036).

Claim 14.    
Wallace discloses the system of claim 2 wherein the processor is further configured to generate quantitative information and further to correlate the quantitative information with the data of time or day or both (0044, 0047, 0048).

Claim 15.   
Wallace discloses a method for collecting data from a recovered electric power measuring system, the method comprising receiving data from a sensor on an electrical powerline connected to a generator of a turbine (0016, 0022, 0039), 
the turbine in fluid communication with a vapor stream (0004, 0022, 0029, 0041, 0049) 
wherein the turbine reduces the pressure of the vapor stream (FIG.1, and related text) and 
the resulting lower pressure vapor stream  (0037, 0048) reduces a partial pressure of a hydrocarbon vapor or is injected into a reactor to reduce a temperature in the reactor (0036, 0037, 0039, 0041).

Claim 16.    
Wallace discloses the method of claim 15 further comprising at least one of displaying or transmitting or analyzing the received data (0022, 0034, 0037).

Claim 17.    
Wallace discloses the method of claim 15 further comprising analyzing the received data to generate at least one instruction and transmitting the at least one instruction (0016, 0022, 0034).

Claim 20.    
Wallace discloses the method of claim 15 further comprising analyzing the received data and generating quantitative information (0010, 0029, 0034).



5. Claims 1-4, 6-9, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0118131 to Martin et al. (hereafter “Martin”).

Claim 1.    
Martin discloses a recovered electric power measuring system comprising: 
(a)    at least one processor; (b)    at least one memory storing computer-executable instructions (FIG.4, and related text); 
(c)    at least one receiver configured to receive data from a sensor on an electrical powerline connected to an electrical generator which is connected to a turbine (0018), 
the turbine in fluid communication with a vapor stream (0005, 0014, 0024)
wherein the turbine reduces the pressure of the vapor stream (0016, 0035) 
the resulting lower pressure vapor stream reduces a partial pressure of a hydrocarbon vapor or is injected into a reactor to reduce a temperature in the reactor (0020, 0022, 0032).

Claim 2.    
Martin discloses the system of claim 1 wherein the at least one receiver is further configured to receive data on at least one of temperature or hydrogen partial pressure or date or time (0020, 0032).

Claim 3.    
 Martin discloses the system of claim 1 further comprising an Input/Output device to collect the data (0025, 0035).

Claim 4.    
Martin discloses the system of claim 1 wherein the processor is configured to evaluate the data (0005, 0033).

Claim 6.    
Martin discloses the system of claim 1 further comprising a transmitter to transmit a signal to the recovered electric power measuring system (0018, 0032).

Claim 7.    
Martin discloses the system of claim 6 wherein the signal comprises instructions (0015, 0016, 0035).

Claim 8.    
Martin discloses the system of claim 6 wherein the signal is transmitted to the turbine (0016, 0029, 0035).

Claim 9.    
Martin discloses the system of claim 1 further comprising collecting data from multiple systems wherein one system is the recovered electric power measuring system (0018, 0019, 0022).

Claim 13.    
Martin discloses the system of claim 1 wherein the processor is configured to generate quantitative information (0034, 0035).

Claim 15.   
Martin discloses a method for collecting data from a recovered electric power measuring system, the method comprising receiving data from a sensor on an electrical powerline connected to a generator of a turbine (FIG.4, and related text), 
the turbine in fluid communication with a vapor stream (0016, 0018, 0035) 
wherein the turbine reduces the pressure of the vapor stream (0020, 0022, 0032) and 
the resulting lower pressure vapor stream reduces a partial pressure of a hydrocarbon vapor or is injected into a reactor to reduce a temperature in the reactor (0005, 0014, 0024).

Claim 16.    
Martin discloses the method of claim 15 further comprising at least one of displaying or transmitting or analyzing the received data (0018, 0032, 0035).

Claim 17.    
Martin discloses the method of claim 15 further comprising analyzing the received data to generate at least one instruction and transmitting the at least one instruction (0016, 0029, 0035).

Claim 20.    
 Martin discloses the method of claim 15 further comprising analyzing the received data and generating quantitative information (0018, 0022, 0034).


Claim Rejections – 35 USC §103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7. Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of US 2017/0114660 to James (hereafter “James”).

Claim 5.    
 Martin does not disclose the system of claim 1 wherein the processor is configured to correlate the data.
However, James further discloses the processor is configured to correlate the data (0013, 0042).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine James’ teaching into Martin‘s teaching.  One would have been motivated to do so to monitor health of a gas turbine engine as suggested by James.

Claim 14.    
Martin discloses the system of claim 2 wherein the processor is further configured to generate quantitative information (0032, 0034).
Martin does not disclose further to correlate the quantitative information with the data of time or day or both.
However, James further discloses the processor is configured to correlate the data (0013, 0042).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine James’ teaching into Martin‘s teaching.  One would have been motivated to do so to monitor health of a gas turbine engine as suggested by James.


8. Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of US 2014/0052426 to Pandey et al. (hereafter “Pandey”).

Claim 10.   
Martin does not disclose the system of claim 1 wherein the processor is configured to generate predictive information.
However, Pandey further discloses the processor is configured to generate predictive information (0018).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Pandey’s teaching into Martin‘s teaching.  One would have been motivated to do so to control the drains/vents of power generation facilities as suggested by Pandey.

Claim 18.    
Martin discloses the method of claim 15 further comprising analyzing the received data (0016, 0022, 0029).
Martin does not disclose generating predictive information.
However, Pandey further discloses generating predictive information (0018).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Pandey’s teaching into Martin‘s teaching.  One would have been motivated to do so to control the drains/vents of power generation facilities as suggested by Pandey.



9. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of US 2003/0120444 to Zison et al. (hereafter “Zison”).

Claim 11.    
Martin does not disclose the system of claim 1 wherein the processor is configured to generate regulatory reporting information.
However, Zison further discloses the processor is configured to generate regulatory reporting information (0009).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zison’s teaching into Martin‘s teaching.  One would have been motivated to do so to provide emissions data to regulatory agencies as suggested by Zison.



10. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of US 2017/0201158 to Lear et al. (hereafter “Lear”).

Claim 12.    
Martin does not disclose the system of claim 1 wherein the turbine comprises a sensor.
However, Lear further discloses the turbine comprises a sensor (0052).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lear’s teaching into Martin‘s teaching.  One would have been motivated to do so to monitor the turbine speed as suggested by Martin.



11. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, Pandey, and further in view of US 2016/0258363 to Tiwari et al. (hereafter “Tiwari”).

Claim 19.    
Martin and Pandey do not disclose the method of claim 18 wherein the predictive information comprises at least one of catalyst performance or catalyst selectivity or catalyst life or equipment maintenance.
However, Tiwari further discloses the predictive information comprises at least one of catalyst performance or catalyst selectivity or catalyst life or equipment maintenance (0204).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tiwari’ teaching into Martin and Pandey‘s teaching.  One would have been motivated to do so to ensure that the turbine operates more efficiently as suggested by Tiwari.


Conclusion
12. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.


Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192